                                                                      FILED
                                                                      CLERK
                                                               2/20/2019 9:59 am
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF NEW YORK
                U N I T E D S T A T E S D I S T R I C T C O U R T LONG ISLAND OFFICE
                EASTERN DISTRICT OF NEW YORK

------------------------------X             Docket#
UNITED STATES OF AMERICA,     :             18-CR-292-JMA-ARL
                              :
     - versus -               :             U.S. Courthouse
                              :             Central Islip, New York
                              :
MAHAMOUD ALI BARAKAT,         :             February 7, 2019
              Defendant       :
------------------------------X

    TRANSCRIPT OF CRIMINAL CAUSE FOR BAIL APPLICATION
        BEFORE THE HONORABLE ARLENE R. LINDSAY
            UNITED STATES MAGISTRATE JUDGE
A   P   P   E       A     R     A     N     C     E     S:



For the Government:                 Richard P. Donoghue, Esq.
                                    United States Attorney

                              BY: Charles P. Kelly, Esq.
                                  Assistant U.S. Attorney
                                  610 Federal Plaza
                                  Central Islip, New York 11722



For the Defendant:                  Robert A. Feitel, Esq.
                                    Law Offices of Robert Feitel
                                    1614 20 th Street, NW
                                    Washington, D.C. 20009


Transcription Service:              Transcriptions Plus II, Inc.
                                    61 Beatrice Avenue
                                    West Islip, New York 11795
                                    laferrara44@gmail.com




Proceedings recorded by electronic sound-recording,
transcript produced by transcription service
                                                                    2
                              Proceedings

 1             THE CLERK:    Calling 18-CR-292, the United

 2   States of America against Mahamoud Barakat.

 3             Please state your appearances.

 4             MR. KELLY:    For the United States Assistant

 5   U.S. Attorney Charles P. Kelly.

 6             Good afternoon, your Honor.

 7             THE COURT:    Yes, good afternoon.
 8             MR. FEITEL:    Good afternoon, your Honor, Robert

 9   Feitel for defendant Mahamoud Barakat.

10             THE COURT:    All right.   So, Mr. Feitel, we’re

11   here on an application to release the defendant on bail.

12   You want to -- I’ve read your submissions.     Do you have

13   anything you want to address to the court?

14             MR. FEITEL:    I would like to make sure that

15   your Honor read the submission and received it that I

16   filed earlier this morning.

17             THE COURT:    No, I don’t have that.
18             MR. FEITEL:    Okay.   That’s -- is it better if I

19   sit down or approach the lectern?

20             THE COURT:    No, it’s fine if you sit.   Actually

21   it will be recorded.

22             MR. FEITEL:    Your Honor, I received the

23   government’s last reply and felt compelled to respond to

24   it, so I filed something on ECF this morning.    Then I was

25   in transit trying to get here on time and I was not in a




                    Transcriptions Plus II, Inc.
                                                                        3
                                 Proceedings

 1   position to call where I was.        I apologize.   It did occur

 2   to me when I walked in that I should have verified that

 3   chambers received that.      I did file another submission.

 4              THE COURT:      All right.   Mr. Kelly, have you

 5   seen it?

 6              MR. KELLY:      Yes, your Honor.

 7              THE COURT:      Okay.   All right.   Then give me a
 8   ten-minute break so I can take a look at it.

 9              MR.   FEITEL:    Thank you for patience, your

10   Honor.

11   (Off the record.)

12              THE CLERK:      Ms. Maya, I’m going swear you in.

13   (INTERPRETER SWORN)

14              THE INTERPRETER:        Good afternoon, your Honor,

15   Maya Gray, Spanish interpreter.

16              THE COURT:      Yes, good afternoon.     All right.

17   So we’re back on the record.
18              Mr. Feitel, I reviewed your submission of

19   today, February 7 th .   Is there anything that you want to

20   address on the record?

21              MR. FEITEL:      I will try to be brief, although

22   whenever lawyers say that they -- they tend to ramble on

23   quite a bit.

24        `     I recognize that it’s unusual that we’re asking

25   for bond in a case like this.         I think these are unusual




                      Transcriptions Plus II, Inc.
                                                                 4
                              Proceedings

 1   circumstances.   This is a case in which there’s no

 2   presumption that my client should be detained.     And I

 3   don’t believe there’s any risk of flight.   And that the

 4   conditions I’ve proposed would be sufficient to ensure

 5   his return to court.

 6               I will say in regard to the conditions I’m --

 7   I’ve been authorized to propose that Mr. Barakat be
 8   allowed to live in my home in Fairfax County Virginia, as

 9   well, if your Honor is concerned about where he’ll stay

10   or what he’ll do.   I spoke to my wife, who’s also an

11   attorney about that she said that we would be willing to

12   have him.   We have the room in our house and he could be

13   monitored by GPS by the local pretrial service’s office

14   in Virginia.

15               I don’t want to devolve into a lengthy

16   discussion about the merits of this case, but I do not

17   think that this case is particularly strong.    I was a
18   federal prosecutor for 22 years.   I’ve handled a number

19   of money laundering cases.   I disagree with the

20   government’s assessment of this.    But even if you give

21   them some benefit that there is actually a case here,

22   which I am not convinced, I think it is a particularly

23   difficult one to prove because I don’t really think it

24   exists.

25               My client owned a company that imported cell




                      Transcriptions Plus II, Inc.
                                                                   5
                              Proceedings

 1   phones in Paraguay,   He bought them on credit and then he

 2   made payments for the phones.    He did that by directly

 3   sending money and other times using a "casa de cambio" or

 4   an exchange house registered with the Central Bank of

 5   Paraguay.    The owner of that exchange house, Nader Farhat

 6   is the absent co-defendant in this case.

 7               And it appears from the government’s
 8   allegations that Mr. Farhat was involved in drug

 9   trafficking.    That he picked up drug trafficking funds on

10   the street and he used them to pay, I assume from

11   Mr. Barakat’s bills to the vendors and possibly for

12   others, although I don’t know that there’s been -- I

13   haven’t seen any tracing it’s just an assumption I think

14   that the government is making.

15               I don’t believe that there’s any evidence of

16   record that my client knew anything about this, because

17   if there was he would have been indicted in the case in
18   Florida.    There’s an under seal case against Mr. Farhat

19   in the Southern District of Florida for drug trafficking.

20   If my client had been involved in laundering proceeds I

21   know from experience of the federal prosecutors in

22   Florida, in the Miami U.S. Attorney’s Office who would

23   have put my client in that case.

24               The other point about this, your Honor, is that

25   once my client made his deposits in Paraguay he lost all




                      Transcriptions Plus II, Inc.
                                                                  6
                              Proceedings

 1   control over how the money was made.   All he would get

 2   back would be receipts from the vendors showing payment.

 3             Now, the government has accused us of

 4   submitting some kind of falsified or a phoney document.

 5   I tried to address that in my pleading.   From what’s up

 6   conversations provided by the government it appears that

 7   my client after his arrest asked for his documents and
 8   then -- which, of course, is not at all, I think

 9   improper, inappropriate under the circumstances.

10             In a completely unrelated conversation that

11   took place between the owner of one of the companies

12   named Tronics and one of his workers, they discussed

13   sending statements that had been modified to reflect that

14   cash was paid.

15             I think that the government inadvertently or

16   mistakenly attributed those comments to my client.      My

17   client was not at all in any way involved in any changing
18   of the documents.   And to be fair I got all the documents

19   from my client’s accounts.   And that’s the part that I

20   used when I reviewed this case.

21             So as to the merits I think they are not

22   particularly strong.   And more importantly my client

23   agreed to come here.   The government says that that

24   doesn’t mean anything, but I will say that I disagree.

25   His co-defendant is still in Paraguay and he’s not




                      Transcriptions Plus II, Inc.
                                                                   7
                               Proceedings

 1   anywhere close to being here, because he’s fighting his

 2   extradition.    If my client were truly guilty and didn’t

 3   want to come here he would have been fighting his

 4   extradition, I think in the same exact way instead he

 5   waived his right to challenge the extradition and he came

 6   here as promptly as he could.    Now, I don’t believe the

 7   government challenges that.
 8               What the government does say is somehow my

 9   client did a risk of flight.    And at the time that he was

10   arrested in Paraguay he had his bags packed and he and

11   his family were on their way to Lebanon.    I’ve tried to

12   explain that as well and support my argument with

13   documentary evidence.

14               `My client’s family is of Lebanese -- my

15   client’s family is from Lebanon.    They go there

16   periodically to visit family and friends.    I submitted an

17   exhibit to your Honor this morning showing that they
18   purchased tickets in March for a trip in late June, June

19   28th .   The government says that my client’s bags were

20   packed at the time that he was arrested.     Not

21   surprisingly because his trip was two days later.      And if

22   I failed to mention it in my pleading my client’s family

23   also purchased return tickets for August, approximately

24   six or seven weeks later.

25               The argument that he was planning on fleeing I




                       Transcriptions Plus II, Inc.
                                                                   8
                               Proceedings

 1   think is without weight.    I think it’s just -- I think

 2   it’s -- it’s a made up argument under the circumstances

 3   because anyone who -- and maybe the government didn’t

 4   know when he bought the tickets, but if you look at the

 5   documentary evidence this -- this trip was planned way in

 6   advance.   And my clients told me that they started

 7   looking for cheap air fare in January, months before they
 8   bought the tickets.

 9              Mr. Barakat is not a wealthy millionaire as the

10   government describes him.     He owned a small company that

11   imported cell phones and sold them, I believe at marginal

12   profit rates.

13              In my analysis of whether bond should be

14   granted I have pointed out that the defendant is in

15   what’s sort of a tangentially related case called the

16   Qua-Ha (ph.) case.    All of whom are charged with

17   exponentially more serious offenses, laundering in
18   millions and millions of dollars.       And who have great

19   personal wealth.     Almost all of them, I think except for

20   one are out on bond in the United States.

21              And what the government says is that my client

22   doesn’t have sufficient resources to guarantee his

23   appearance and he lacks sufficient contacts with the

24   United States.

25              As to the latter I say -- and I don’t mean this




                      Transcriptions Plus II, Inc.
                                                                     9
                                 Proceedings

 1   to be taken as facetious, but I say hootspa.      I mean,

 2   they dragged him here from Paraguay when he had -- we’d

 3   he’d never been here before.      And then they argue that he

 4   has contacts.    So I think it’s an -- I think it’s

 5   circular at best.     As to what he has to offer it’s all

 6   that we have.    He’s willing to sign a $10 million

 7   personal surety bond.      He’s willing to wear GPS.   He’s
 8   willing to have a curfew.

 9                THE COURT:    What’s -- what’s the value of your

10   home, Mr. Feitel?    I’m not being facetious either.     I

11   mean, you say that you’re -- you’re willing to go the

12   extra mile for your client what -- what about your

13   property?    I mean, if the court --

14                MR. FEITEL:    I’ll be --

15                THE COURT:    -- determines that the bond as

16   proposed --

17                MR. FEITEL:    I’ll be -- sure.
18                THE COURT:    -- is insufficient.

19                MR. FEITEL:    I’ll be glad to -- I wonder if we

20   could do it -- and if we could do it at the bench,

21   because I’m always a little -- some things are a little

22   awkward for me to mention the value of my home in an open

23   courtroom.

24                THE COURT:    Well, I mean, you know, it has to

25   be an open courtroom.      It can’t --




                       Transcriptions Plus II, Inc.
                                                                        10
                                 Proceedings

 1                MR. FEITEL:    All right.    Then I will say my --

 2                THE COURT:    And I don’t want to put you on the

 3   spot --

 4                MR. FEITEL:    No, not at all.

 5                THE COURT: -- but I’m -- I’m very curious to

 6   know.   And how long do you know the defendant?

 7                MR. FEITEL:    I know the defendant only in terms
 8   of my relationship with him.        I’ve spoken --

 9                THE COURT:    As a -- as a client?

10                MR. FEITEL:    As his -- sure, as his -- as his

11   attorney, no other way.

12                THE COURT:    Okay.    Then forget it.   I thought

13   you had a deeper relationship with the defendant than

14   that.

15                MR. FEITEL:    No, but I will say that I’m

16   willing to post my house as valued at more than a million

17   dollars.
18                THE COURT:    No, no good.    I mean, I -- when you

19   offered to have him come live with you I incorrectly

20   assumed that there had been some connection beyond just

21   this case.    Okay.

22                MR. FEITEL:    No.    I should you --

23                THE COURT:    All right.    Sorry.

24                MR. FEITEL:    -- it wouldn’t be the first --

25   we’ve had other -- we’ve had another client live with us.




                       Transcriptions Plus II, Inc.
                                                                    11
                                Proceedings

 1   My -- my wife is also a criminal defense lawyer, so...

 2               THE COURT:    Okay.   You know, I find that very

 3   rare as an offer, so that’s why I presumed that there was

 4   a more substantial relationship, but -- all right.        Go

 5   on.   I didn’t mean to interrupt.

 6               MR. FEITEL:    So in the balance of things my

 7   client has nothing more to offer.        The government has his
 8   passport.   The law does not require that we find

 9   conditions that will absolutely, positively guarantee his

10   appearance.    That’s -- that’s not possible, because he

11   could flea.    I mean, a norm -- a practical, realistic

12   defense lawyer would have to admit that the possibility

13   exists, but I think that the likelihood is so rare in

14   this case that your Honor should let him out on bond

15   under the most restrictive conditions that we can

16   possibly think of.    He has no passport, it’s with the

17   government.    He’s in a country where he doesn’t speak the
18   language.   He’s -- he’s not near anywhere.      Where exactly

19   would he go?   How exactly would he flee?

20               The government always says that, well, they can

21   -- someone can flee, but how would they actually do that

22   without a passport, without resources.        I’d be willing to

23   have control over his financial life as well to make sure

24   that he doesn’t have any money lying around if that would

25   make the court happy as well.




                      Transcriptions Plus II, Inc.
                                                                     12
                               Proceedings

 1              I just think that under the -- under the

 2   circumstances given that he -- he didn’t try to flee when

 3   he was Paraguay when he could have.      He didn’t fight his

 4   extradition to come here.

 5              And then this case is moving at a very, very,

 6   very slow pace.    I believe there’s a lot more discovery

 7   to be provided.    Your honor knows that there was a fire
 8   in the jail.   The MDC was closed.    I couldn’t see my

 9   client.   He couldn’t talk to me.    His family didn’t know

10   what was happening.    I went to try to see him, and even

11   though they reopened the jail there was, from want of a

12   better word, an incident involving citizens who rushed

13   the jail lobby and had to be repelled with tear gas.      So

14   my ability to prepare this case and my client’s ability

15   to assist in his defense is being compromised in this

16   case.   Even under the best of circumstances when I go to

17   the NVC it’s very hard to find a quiet and private place
18   to review the documentary evidence.      The time is limited.

19   I can only bring in my laptop from eight in morning till

20   four in the afternoon. And there’s lots of other lawyers

21   who want to see their clients.      My ability to talk to him

22   about this is being impacted.    And it’s also complicated

23   to begin with because I need to explain to him in Spanish

24   what all the documents that are English said.

25              So I am asking your Honor with as much




                       Transcriptions Plus II, Inc.
                                                                     13
                                 Proceedings

 1   sincerity as -- as I can to consider letting my client

 2   out under these restrictive conditions.        And I am willing

 3   to post my home with my wife’s consent to do it.

 4                THE COURT:    No.   I wouldn’t even accept that.

 5   Without your having any kind of relationship with the

 6   defendant that’s --

 7                MR. FEITEL:    No, I wouldn’t represent
 8   someone --

 9                THE COURT:    -- it’s really not -- not useful.

10                MR. FEITEL:    Right.   No, I wouldn’t represent

11   someone that I -- that I’m personally friends with I

12   don’t think.

13                THE COURT:    Well, I want to move past that.

14                Mr. Kelly.

15                MR. KELLY:    Thank you, your Honor.

16                To clarify defendant has submitted a false

17   document on his motion papers, has not withdrawn it, has
18   not apologized for it.      That document was created at the

19   request of his client, Mr. Barakat who said in an audio

20   file this is going to help you and I prove we had no

21   shady business.

22                His client, Mr. Barakat had requested invoices

23   and statements a number of times prior to sending the

24   audio file, but it appears that what was sent was not

25   what he wanted until he sent the audio file.        And the




                       Transcriptions Plus II, Inc.
                                                                    14
                               Proceedings

 1   audio file was the first time where he referred to I need

 2   the statements to prove we had no shady business or bad

 3   business depend --

 4               THE COURT:   That’s his voice on the audio file?

 5               MR. KELLY:   Yes.   The agent has confirmed that,

 6   that the audio file is defendant’s voice.     It’s been

 7   translated by the certified federal agent.      And they’ve
 8   compared other recordings -- another recording of

 9   Mr. Barakat to it to confirm that it’s his voice on the

10   audio file.   The reason it went from the person who

11   received the bulk cash in New York to the person in Miami

12   was simply to have the audio file translated, so when the

13   message comes from the coconspirator in Miami that is

14   just reflecting what’s on the audio file.     And that may

15   be why defense counsel misapprehends the movement of the

16   messages.

17               What there’s no dispute about is that the
18   document that his client received was altered.      And once

19   he received the altered document that deleted all the

20   references to cash he stopped requesting any further

21   statements.   He had clearly received what he wanted at

22   that point.   And we think that the request for it is

23   relevant.   It shows consciousness of guilt.    We think

24   these actions are relevant because they show an attempt

25   to obstruct this court and mislead this court as to what




                      Transcriptions Plus II, Inc.
                                                                   15
                              Proceedings

 1   the facts were regarding his dealings on Long Island and

 2   the bulk cash he had sent here for payment to his

 3   coconspirator.

 4               Moving on from that document.   Defense counsel

 5   says, as he said in his letter that almost all of the --

 6   that all of the Qua-Ha defendants are charged with

 7   exponentially more serious offenses.    All the carge
 8   defendants who have been released are charged with

 9   exponentially more serious offenses.    That’s absolutely

10   not true.   No defendant is charged with a more serious

11   charge than his client, who’s charged with a 20-year

12   money laundering conspiracy.    And that’s the top charge

13   in the carge case.   And the only defendants released in

14   carge were all U.S. citizens.   The non-U.S. citizen

15   remains in prison.

16               In sum there’s no dispute that defendant as

17   part of his motion papers submitted a fraudulent document
18   to this court that was created at the request of his

19   client, has not withdrawn it, has not apologized for

20   submitting it, and we believe that alone is clear

21   evidence that defendant should not be released because he

22   has busied himself since he was arrested with -- in

23   Paraguay with attempts to obtain documents that he could

24   use to mislead this very court on this very motion.

25               And we agree -- the U.S. Attorney’s Office




                      Transcriptions Plus II, Inc.
                                                                    16
                                Proceedings

 1   concurs with pre-trial that detention should continue.

 2              THE COURT:    All right.   Anything else?   Okay.

 3   I’ve reviewed the submissions.     I went back and reviewed

 4   earlier submissions dated January 31 st .   The government --

 5   actually December 20 th , starting with December 20 th ,

 6   submission of January 17 th , January 31, February 5 th and

 7   today’s submissions of February 7 th .   And while I don’t
 8   disagree that there -- there might be a -- well, let me

 9   just back up.

10              First, to the extent that counsel has proposed

11   to having the defendant reside with him.      In my judgment

12   one of the central features of having sureds is that

13   there be a relationship, a substantial relationship such

14   that the defendant would have an interest in not harming

15   the person who poses as a sured or offers to be a

16   sureter.   That is an important feature of that kind of

17   bail proposal.     And when counsel proposed that as an
18   option I thought there was that kind of relationship, but

19   apparently not, so the offer to have the defendant come

20   and live with him as made by Mr. Feitel is just not

21   satisfactory.

22              Okay.    All right.

23              In reviewing everything this is an indicted

24   case, there is a presumption of probable cause.        And

25   while, Mr. Feitel, you’ve argued heavily about the merits




                        Transcriptions Plus II, Inc.
                                                                 17
                               Proceedings

 1   of the action probable cause has been established by

 2   virtue of the indictment, and so there is reason to

 3   believe your client engaged in the conduct that’s

 4   alleged.    And the conduct that’s alleged indicates that

 5   he has access to substantial assets.    And, in fact, moved

 6   substantial sums of money in connection with some elicit

 7   activity.
 8               He may eventually establish his innocense

 9   or -- let me put it a different way, the government may

10   eventually fail in its proof at trial, but right now I’m

11   -- here’s the presumption and it’s been established by

12   virtue of an indictment.

13               I am also being influenced by the submission of

14   Exhibit 1, which coincidentally omits the one word that

15   would make the difference between whether or not these

16   are cash transactions and/or legitimate commodity

17   transactions.    You know, it’s hard for me to believe that
18   that was just a happenstance and just a document that

19   happened to come into the possession of your client,

20   which was submitted to the court for consideration in

21   deciding whether or not you should be bailed out.      That’s

22   a coincidence I find hard to accept, so I -- I am of the

23   view that your client had some participation in the

24   preparation of that document.    He was the one who was

25   going to benefit by it.    And so it was intended to




                      Transcriptions Plus II, Inc.
                                                                  18
                              Proceedings

 1   mislead the court, at least conceal the cash nature of

 2   those transfers.

 3             I’m going to also rely on the fact that

 4   although your client, and I don’t think there’s any

 5   dispute of it, agreed to come here, and that’s something

 6   that works in his favor, the fact of the matter is he has

 7   substantial connections to Brazil and to Lebanon,
 8   jurisdictions that would not extradite him under these

 9   circumstances.   He lives outside the United States.   All

10   of his businesses to the extent they -- that he has any

11   business is outside the United States.   His family lives

12   outside the United States.   His whole life is outside the

13   United States.

14             And the proposal that -- that an uncle with a

15   $150,000 valued home would be sufficient to satisfy this

16   court that he would not present a flight -- risk of

17   flight is wholly insufficient and for that reason the
18   detention will continue.

19             I’m sorry, Mr. Feitel, that you’re having such

20   difficulty with respect to accessing your client.

21   Perhaps arrangements could be made or some -- if there’s

22   some application that could be made that would be

23   consistent with the facility’s policies that the court

24   could assist you with by entering an order we’d be happy

25   to do that, but right now your client will continue in




                      Transcriptions Plus II, Inc.
                                                                 19
                                 Proceedings

 1   detention.

 2                Is there anything else I have to address?

 3                MR. FEITEL:    Not at this time, your Honor.

 4                THE COURT:    All right.   Thank you.

 5                MR. KING:    No, your Honor.   Thank you.

 6                     (Matter adjourned)

 7                            -oOo-
 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25




                       Transcriptions Plus II, Inc.
                                                           20
                            Proceedings
    C   E      R    T   I    F   I   C    A   T   E



            I, ROSALIE LOMBARDI, hereby certify that the

foregoing transcript of the said proceedings is a true

and accurate transcript from the electronic sound-

recording of the proceedings reduced to typewriting in

the above-entitled matter.


            I FURTHER CERTIFY that I am not a relative or

employee or attorney or counsel of any of the parties,

nor a relative or employee of such attorney or counsel,

or financially interested directly or indirectly in

this action.



            IN WITNESS WHEREOF, I hereunto set my hand

this 19 th day of February, 2019.




                   Transcriptions Plus II, Inc.
